Double Patenting
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 7-20, in the reply filed on 12/9/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/2020.
Regarding rejoinder, method claims 1-6 would be eligible for rejoinder, however currently they would not be rejoined because claims 1-6 do not either depend upon or comprise ALL the limitations of apparatus claims 7-20; such as limitations of extraction vessel, operation of winterization unit in claim 7, not in claim 1; or the negative pressure maintained in claim 7 via one or more pumps not in claim 1, etc.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,570,350. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘350 patent are the more limited of the two sets of the claims, requiring specifically multiple pumps throughout the system, while the instant claims requiring “one or more pumps” for achieving similar negative pressure in the system, while the instant claims require a heating means associated with the heating jacket, versus a jacket for receiving a heating thermal medium of the ‘350 patent, however these differences are changes in scope that are overlapping and obvious variants of one another through routine experimentation.

Allowable Subject Matter
Claims 7-20 would be allowable if a timely filed, properly executed Terminal Disclaimer were submitted to overcome the Obviousness type double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest the combined apparatus that is a cannabis oil extraction apparatus, the apparatus comprising: an extraction unit, the extraction unit comprising: an extraction vessel .
Durkacz et al (US 2019/0241536) is regarded as the closest relevant prior art. Durkacz teaches an ultrasound enhanced cannabis solvent extraction apparatus, wherein solvent is mixed with cannabis plant mater in mixing tank 224 with cooling jacket 232, wherein the material is slurried through ultrasonic sonicator reactors 238, winterization [0107], micron filters 240-244, preheater 252, distillation column 226 with horizontal condenser 254, which can be under vacuum[0115] (see Fig 2). However Durkacz does not contemplate the extraction unit as claimed, wherein the interior of vessel is heated and contacted with ultrasonic waves, wherein the vessel has first pump to evacuate atmosphere and 
Thomas (US 10,159,908) is regarded as the closest relevant prior art. Thomas teaches an apparatus for extracting compounds from a plant material comprising extraction unit 5 mixing a solvent with plant matter to extract desired compounds from the plant material, then passing a heated gas through the chamber to vaporize the desired compounds which can then be recovered in spray cooling chamber 6, and the condensed material provided to secondary distillation system 14. Thomas fails to teach the claimed transducer, mechanical agitator, jacket, horizontal condenser, inline winterization unit, micron filter unit, and details of short-path distillation unit as claimed.
Whittle et al (US 2004/0147767) teaches an apparatus for extracting materials from plant matter, however Whittle does not teach or suggest the claimed details of the tranducer, mechanical agitator, jacket, horizontal condenser, inline winterization unit, micron filter unit, and details of short-path distillation unit as claimed.
Martel (US 4,257,945) teaches an essential oil extraction apparatus from plant materials including extraction chamber, distillation column and horizontal condenser, Martel fails to teach or suggest the claimed transducer, inline winterization unit, micron filter unit, and details of short-path distillation unit as claimed.
Balass (US 2008/0128260) teaches a plant matter essential oil extraction system with vertical condenser, however Balass does not teach the claimed mechanical agitator, jacket, horizontal condenser, inline winterization unit, micron filter unit, and details of short-path distillation unit as claimed.
Payack (US 2016/0228787) teaches a solvent plant matter extraction system with horizontal condenser attached to vacuum vent, however Payack does not teach the claimed mechanical agitator, 
Rivas (US 2018/0296617 and US 2019/0232190) teaches a cannabis material extraction system, however Rivas is silent to the details of condenser, inline winterization unit, micron filter unit followed by short path distillation as claimed. 
Ko et al (US 2019/0099695 and US 2019/0099696 and US 2019/0143246) teaches ethanol cannabinoid extraction followed by filtration and media treatment, however Ko is silent to the claimed transducer, inline winterization unit, micron filter unit, and details of short-path distillation unit as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/JONATHAN MILLER/Primary Examiner, Art Unit 1772